 

Case 1:15-cr-00804-JSR Document 60 Filed 09/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ween eee eee ee xX
UNITED STATES OF AMERICA,
-against- ; SEALING ORDER
HASSAN KHAN, ; 15-CR-804 (JSR)
Defendant. ;
pene nen eee nen eee xX
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that the psychiatric report and forensic psychological report
attached as Exhibits A and B, respectively, to the Declaration of JaneAnne Murray, filed on
September 5, 2019, Docket Entry No. 52, are sealed. The movant shall, on or before September 4
2020, file the above-referenced exhibits with the Clerk of Court.

This order resolves the motion appearing at Docket Entry No. 56.

 

Dated: New York, New York SO ORDERED:
September 2, 2020
(Lun Gi ALanuk Pe
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
